      Case: 1:19-cv-01544 Document #: 1 Filed: 03/04/19 Page 1 of 7 PageID #:1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

                                                )
Lisa Saxton,                                    )
Plaintiff,                                      )     No. 19-cv-01544
                                                )
v.                                              )
                                                )
Kirstjen M. Nielsen, as Secretary, U.S.         )
Department of Homeland Security,                )
Defendant.                                      )     JURY DEMANDED


                                     COMPLAINT

       Now comes the Plaintiff, Lisa Saxton (“plaintiff” or “Saxton”), by her

 attorneys in this matter, and complaining of the Defendant, Kirstjen M. Nielsen,

 Secretary, Department of Homeland Security (“Defendant” “Agency” or “DHS”),

 states as follows:

               NATURE OF ACTION, JURISDICTION AND VENUE

      1.       The present action alleges claims based on violations of Title VII of the

Civil Rights Act of1964, as amended, 42 U.S.C. § 2000 et seq.

      2.         This court has jurisdiction over the claims for relief alleged herein

 pursuant to 28 U.S.C. §§ 1331, 1343, 42 U.S.C. § 2000e-14, 5 U.S.C. §552a(g)(1).

      3.       Venue is proper in this Court because a substantial part of the events

 giving rise to the claim occurred in this District. 42 U.S.C. §2000e-5(f)(3).
                                            1
      Case: 1:19-cv-01544 Document #: 1 Filed: 03/04/19 Page 2 of 7 PageID #:2




                                       PARTIES

      4.          Lisa Saxton, is an African-American woman, over 40, with prior

protected activity, who was at all relevant times, employed by the U.S. Department

of Homeland Security, Federal Emergency Management Agency.

      5.       Kirstjen M. Nielsen, Secretary, Department of Homeland Security, as

such, is the proper party defendant herein since she was responsible for the

administration and enforcement of all laws, rules and regulations relating to

harassment, discrimination, and retaliation in and under the jurisdiction of the

Agency.

                   PRIOR ADMINISTRATIVE PROCEEDINGS

      6.       Saxton   exhausted    all   mandatory    pre-complaint    administrative

procedures through the timely filing of complaints of harassment, discrimination, and

retaliation.

      7.       Saxton is filing this complaint within 90 days of her receipt of the Final

Agency Decision on Case #HS-FEMA-25264-2016 and more than 180 days has passed

since Saxton filed her formal complaint without the Agency issuing a Final Agency

Decision (“FAD”) on her additional complaints.

                        FACTS COMMON TO ALL COUNTS

      8.       At all relevant times Saxton was a Disaster Survivor Assistant for the

Federal Emergency Management Agency, a federal agency that is part of the


                                            2
      Case: 1:19-cv-01544 Document #: 1 Filed: 03/04/19 Page 3 of 7 PageID #:3



Department of Homeland Security.

      9.     At all relevant times, the DHS was an “employer” within the meaning

of Title VII of the Civil Rights Act of 1964.

      10.    While employed with FEMA, Saxton was subjected to unwelcome and

unwanted comments and touching of a sexual nature from her “crew leader,” Dennis

Smith (“Smith”).

      11.    After rejecting or otherwise failing to respond to the sexual overtures,

Saxton’s crew leader intentionally gave her dangerous job assignments.

      12.    After Saxton complained to her “Team Leader” (Kevin McKinnon

“McKinnon”) about the retaliatory conduct by Smith, Saxton was switched to a

different team and then sent home shortly thereafter, while Saxton’s original team

stayed.

      13.    On or about October 24, 2015, Saxton initiated her first contact with an

Equal Rights Office (“ERO”) Counselor.

      14.    On November 15, 2015, following her initial contact, Saxton filed a

formal EEO complaint.

      15.    Between November 15, 2015 and November 24, 2017, an investigation

of Saxton’s initial complaints were conducted.

      16.    In May of 2016, one of Saxton’s supervisors (“Shelia Kosier”) touched her

breasts.

      17.    Saxton filed a complaint with the FEMA ERO based on that unwelcome


                                            3
      Case: 1:19-cv-01544 Document #: 1 Filed: 03/04/19 Page 4 of 7 PageID #:4



and unwanted contact of a perceived sexual nature.

      18.       On September 22, 2016, a FEMA ERO officer contacted Saxton to ask if

she was going to continue to pursue her complaints, to which Saxton answered in the

affirmative.

      19.       The very next day Saxton was given a notice of termination for “Failing

to Follow Written Agency Policy” with respect to the receipt of two $59.00 per diems

and because she made a stop on the way home to her residence after she was leaving

her tour of duty.

      20.       Saxton had no disciplinary history, and the issues were minor even if

accurate, but the Agency terminated her anyway.



                                         COUNT I
                                        (Retaliation)

      21.       Plaintiff re-alleges and re-asserts the preceding allegations as if fully set

forth herein.

      22.       Smith’s conduct, namely sending Saxton to dangerous areas after she

rejected his advances, could reasonably be construed as retaliation in response to

Saxton’s complaints about his behavior.

      23.       McKinnon’s conduct, namely sending Saxton home rather than taking

corrective action in response to her complaints, could reasonably be construed as

retaliation in response to Saxton’s complaints about Smith’s behavior.

      24.       Saxton’s termination could reasonably be construed as retaliation in

                                              4
      Case: 1:19-cv-01544 Document #: 1 Filed: 03/04/19 Page 5 of 7 PageID #:5



response to Saxton’s complaints and participation in the EEO process.

       25.      The stated reasons for the defendant’s conduct were not the true

reasons, but instead were pretext to hide the defendant’s retaliatory animus.

       26.      As a direct and proximate result of defendant’s unlawful employment

practices, namely retaliation for protected activity, Saxton has suffered the indignity

of retaliation, the invasion of her right to be free from retaliation and great

humiliation which is manifested in emotional distress at her mistreatment and

financial loss.

       WHEREFORE, Plaintiff requests that this Court enter judgment against the

Defendant and that Plaintiff be awarded relief including lost benefits and pay,

compensatory damages, attorney’s fees, pre and post-judgment interest, costs and

such other relief as may be deemed available and just.



                                         Count II
                           (Sexual Discrimination/Harassment)


       27.      Plaintiff re-alleges and re-asserts the preceding allegations as if fully set

forth herein.

       28.      Smith’s unwanted, unwelcome, conduct of a sexual nature was severe

and altered the terms and conditions of Saxton’s employment.

       29.      Kosier’s unwanted, unwelcome, touching of Saxton’s breasts was severe

and altered the terms and conditions of Saxton’s employment.


                                              5
      Case: 1:19-cv-01544 Document #: 1 Filed: 03/04/19 Page 6 of 7 PageID #:6



       30.      Males were not falsely accused of “Failing to Follow Written Agency

Policy” and were therefore treated more favorably than Saxton because of their sex.

       31.      Males who were accused of “Failing to Follow Written Agency Policy”

were not terminated and were therefore treated more favorably than Saxton because

of their sex.

       32.      The stated reasons for the defendant’s conduct were not the true

reasons, but instead were pretext to hide the defendant’s discriminatory animus.

       33.      As a direct and proximate result of defendant’s unlawful employment

practices, namely harassment and discrimination, Saxton has suffered the indignity

of harassment and discrimination, the invasion of her right to be free from

harassment and discrimination           and great humiliation which is manifested in

emotional distress at her mistreatment and financial loss.

       WHEREFORE, Plaintiff requests that this Court enter judgment against the

Defendant and that Plaintiff be awarded relief including lost benefits and pay,

compensatory damages, attorney’s fees, pre and post-judgment interest, costs and

such other relief as may be deemed available and just.

                                         Count III
                                   (Race Discrimination)


       34.      Plaintiff re-alleges and re-asserts the preceding allegations as if fully set

forth herein.

       35.      Non-African-Americans were not falsely accused of “Failing to Follow


                                              6
      Case: 1:19-cv-01544 Document #: 1 Filed: 03/04/19 Page 7 of 7 PageID #:7



Written Agency Policy” and were therefore treated more favorably than Saxton

because of their race.

      36.    Non-African-Americans who were accused of “Failing to Follow Written

Agency Policy” were not terminated and were therefore treated more favorably than

Saxton because of their race.

      37.    The stated reasons for the defendant’s conduct were not the true

reasons, but instead were pretext to hide the defendant’s discriminatory animus.

      38.    As a direct and proximate result of defendant’s unlawful employment

practices, namely discrimination, Saxton has suffered the indignity of discrimination,

the invasion of her right to be free from discrimination and great humiliation which

is manifested in emotional distress at her mistreatment and financial loss.

      WHEREFORE, Plaintiff requests that this Court enter judgment against the

Defendant and that Plaintiff be awarded relief including lost benefits and pay,

compensatory damages, attorney’s fees, pre and post-judgment interest, costs and

such other relief as may be deemed available and just.

                                              Respectfully submitted,


                                               /s/ Justin G. Randolph
                                               Attorney for Plaintiff


Justin G. Randolph
53 West Jackson
Blvd. Suite 1234
Chicago, IL 60604
Phone: (312) 663-1560 Fax: (312) 277-7432
Email: justin@jrandolphlaw.com
                                          7
